Birns, J.
(concurring). Defendant was indicted for, inter alia, robbery in the second degree as an armed and violent class C felony (CPL 1.20, subd 41; Penal Law, § 70.02, subd 1; § 160.10). The court accepted defendant’s plea to the instant class D violent felony offense on the understanding that a term of one *530to three years would be imposed, the shortest indeterminate term of imprisonment permissible under section 70.02 (subd 5, par [a]) of the Penal Law and further that an application for a lesser sentence on the basis of mitigating circumstances pursuant to section 70.02 (subd 5, par [b]) of the Penal Law would be carefully considered. At a later date, the court found insufficient mitigating circumstances to warrant a term less than the minimum one to three years otherwise required by subdivision 5 of section 70.02 of the Penal Law. Thereafter, defendant challenged the constitutionality of that section on the ground that it violated due process in excluding him from more lenient treatment on the basis of the crime for which he was indicted (see People v Drummond, 40 NY2d 990). The court rejected this challenge, finding the statute did not automatically exclude defendant’s eligibility for a lesser sentence on the basis of the crime charged in the indictment but only established guidelines and conditions bearing upon the court’s discretionary power to grant an alternative, lesser sentence. Indeed, the court found that the three exceptions set forth in section 70.02 (subd 5, par [b]) of the Penal Law “allowed the Court much of its usual sentencing discretion regardless of the top count of the Indictment.” At the sentencing hearing, the court again denied defendant’s application for a lesser sentence based on mitigating circumstances and the term of one to three years was imposed. On this appeal, defendant again challenges the constitutionality of subdivision 5 of section 70.02 of the Penal Law. We do not believe it necessary to address the constitutional issues in order to determine this appeal. Were the defendant correct in arguing that the statute is unconstitutional (but see People v Caver, 74 AD2d 852; People v Elliby, 80 AD2d 875), he would at best be entitled to the exercise of discretion in sentencing, unfettered by the guidelines and conditions set forth in the statute. Any failure of the sentencing court to exercise the full scope of discretion or to take into consideration all relevant factors can be remedied by the exercise of unfettered discretion by this court (People v Dolkart, 60 AD2d 238, 240). Nor does the difference between the indeterminate one- to three-year term imposed under the challenged statute and the shortest indeterminate term of imprisonment which could have been imposed in the absence of this statute give vitality to defendant’s constitutional argument. In either case, the shortest minimum and maximum periods of imprisonment are fixed by reference to the same statute, section 70.00 of the Penal Law; the shortest minimum at one year by subdivision 3 thereof and the shortest maximum at three years by subdivision 2 thereof. Upon review of this record, even were we to exercise our unfettered discretion in sentencing, we can only conclude that the imposition of a three-year indeterminate term of imprisonment was appropriate. Thus, we need take no corrective action.